DETAILED ACTION

Application Status
	Claims 1-15 are pending and have been examined in this application.
		
Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/09/2020 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, “the adhesive when activated is substantially non-expandable and/or has an expansion rate of -5% to +5%”. The claim is indefinite because it is unclear how the adhesive could be both substantially non-expandable and have an expansion rate of +5%. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, and 15 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Belpaire (US 20150352930 A1).
With respect to claim 1, Belpaire discloses: A reinforcing element for reinforcing structural elements (102’’, Fig. 6A) in vehicles (see paragraph [0001]), said reinforcing element comprising: a support (106'') having at least one reservoir (146), wherein the reservoir has at least one outlet opening (148); an adhesive (160), which is arranged in the reservoir; and at least one dispensing element having a separating element (190) and a propulsion element (150), wherein the separating element is arranged in the reservoir and separates the adhesive from the propulsion element and wherein the separating element is arranged substantially opposite the outlet opening; wherein, when the propulsion element is actuated, the separating element is moved through the reservoir. with the result that the adhesive is dispensed from the reservoir through the outlet opening (see paragraph [0040]).  
Note, the separating element (150) is considered to be “substantially opposite” the outlet opening (148) disposed furthest away from the separating element because the separating element and outlet opening are on substantially opposite ends of the support (106’’).
With respect to claim 2, Belpaire discloses: the reservoir (146, Fig. 6A) is arranged in an interior of the support (106’’).
Note, when a claim recites, “element A and/or element B”, the claim is considered to cover embodiments having element A alone, or element B alone, or element A and B together. Since the embodiment covering element A and B together is recited in the alternative, the prior art does not necessarily need to disclose A and B together to meet the claim limitations so long as the prior art discloses at least one of: A alone, or B alone. 
With respect to claim 3, Belpaire discloses: the reservoir (146, Fig. 6A) has a substantially constant cross section along the direction of movement of the separating element (190).  
With respect to claim 4, Belpaire discloses: the constant cross section of the reservoir (146, Fig. 6A) is round.
With respect to claim 7, Belpaire discloses: A reinforcing element for reinforcing structural elements (102’’, Fig. 6B) in vehicles, said reinforcing element comprising: a support (106’’) having at least one reservoir (volume of 106 occupied by adhesive 160), wherein the reservoir has at least one outlet opening (148); an adhesive (160), which is arranged in the reservoir; and at least one dispensing element having a separating element (outer surface of 152) and a propulsion element (thermochemical expansion of 152, see paragraph [0041]), wherein the separating element is arranged in the reservoir and separates the adhesive from the propulsion element. and wherein the separating element is arranged substantially opposite the outlet opening; wherein, when the propulsion element is actuated, the separating element is moved through the reservoir. with the result that the adhesive is dispensed from the reservoir through the outlet opening, wherein the propulsion element comprises expandable material (see paragraph [0041]). 
With respect to claim 15, Belpaire discloses: A system of a reinforced structural element comprising: a structural element (102, Fig. 6A) having a cavity; and a reinforcing element according to Claim 1 (see claim 1 rejection), wherein the reinforcing element is arranged in the cavity of the structural element. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Belpaire (US 20150352930 A1).
With respect to claim 5, Belpaire discloses all of the features as set forth above but is silent in explicitly disclosing that the separating element is flexible. 
However, before the effective filing date it would have been obvious to a person of ordinary skill in the art to choose a flexible material for the separating element in accordance with the flexible material’s suitability for its intended use. The separating element disclosed by Belpaire is configured such that it forms a fluid-tight seal with the inner wall of the support (106); “the extrusion plate 190 may be a generally flat plate that encloses an end of the base portion 106″, such that adhesive 160 is generally not permitted to escape the base member 160″ when the extrusion plate is inserted into the base member 106″ (paragraph [0040]). Since the separating element forms a fluid-tight seal with the inner walls of the support, such a person would have been motivated to use a flexible material such as rubber for the separating element. 
With respect to claim 6, Belpaire discloses: the separating element is substantially flat (see “generally flat plate”, paragraph [0040]). Belpaire does not explicitly disclose that the separating element is rigid and does not disclose that the separating element is formed from plastic. 
However, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Belpaire to have the separating element formed from a rigid plastic to arrive at the claimed invention because the modification would be merely a selection of a known material based on its suitability for its intended use (see MPEP 2144.07). Such a person would have been motivated to the make the modification to provide a separating element that is lightweight and has desirable strength characteristics. 
With respect to claim 8, Belpaire discloses all of the features as set forth above but is silent in teaching: the expandable material has an expansion rate of at least 500% or at least 1000% or at least 1500% or of at least 2000%. 
However, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Belpaire to have an expandable material with an expansion rate of at least 2000% (or any percent as claimed) because such a modification would merely be the selection of a known material based on its suitability for its intended use (see MPEP 2144.07). Such a person may be motivated to make such a modification to adjust the amount of adhesive that can be pushed through the outlet openings by the volume change of the expandable material. 
With respect to claims 11 and 12, Belpaire discloses all of the features as set forth above but is silent in teaching: an adhesive that is substantially non-expandable or has an expansion rate of -5% to +5% and wherein the adhesive is configured as injection-mouldable material. 
However, before the effective filing date, it would have been obvious to a person having ordinary skill in the art to modify Belpaire by selecting an injection-mouldable adhesive that is non-expandable or has an expansion rate of -5% to +5% to arrive at the claimed invention because such a modification would merely be a selection of a known material based on its suitability for its intended use (see MPEP 2144.07). Such a person would have been motivated to make the modification to provide an adhesive with desired mechanical properties in accordance with what is disclosed by Belpaire (see paragraph [0042]).

Allowable Subject Matter
Claims 9-10, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 9-10, and 13-14, Belpaire (US 20150352930 A1) is the closest prior art of record. Belpaire discloses: A reinforcing element for reinforcing structural elements (102, Fig. 6A) in vehicles (see paragraph [0001]), said reinforcing element comprising: a support (106'') having at least one reservoir (146), wherein the reservoir has at least one outlet opening (148); an adhesive (160), which is arranged in the reservoir; and at least one dispensing element having a separating element (190) and a propulsion element (150), wherein the separating element is arranged in the reservoir and separates the adhesive from the propulsion element and wherein the separating element is arranged substantially opposite the outlet opening; wherein, when the propulsion element is actuated, the separating element is moved through the reservoir. with the result that the adhesive is dispensed from the reservoir through the outlet opening (see paragraph [0040]).  
With respect to claim 9, Belpaire is silent in teaching: the propulsion element comprises a compression spring. Suggestions to use a compression spring as a propulsion element for moving a separating element through a reservoir containing adhesive to dispense the adhesive through outlet openings in the reservoir were not found in the prior art. 
With respect to claim 10, Belpaire is silent in teaching: the propulsion element comprises a shape memory material. Suggestions to use a shape memory material as a propulsion element for moving a separating element through a reservoir containing adhesive to dispense the adhesive through outlet openings in the reservoir were not found in the prior art. 
With respect to claim 13, Belpaire is silent in teaching a further expandable element which is arranged on the support. It is known from the prior art, for example, from Fukahori (JP 2013035382 A) to dispose an expandable element (40, Fig. 1) on a support (20) for a reinforcement structure of a structural element to fill a cavity between the support and structural element. However, the prior art does not suggest using an expandable material in this manner in combination with a propulsion element and adhesive as claimed. Since the adhesive disclosed by Belpaire is configured to fill the space between, the support and structural element, there would be no obvious reason to combine Belpaire with Fukahori to arrive at the claimed invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses reinforcing elements for structural components of vehicles in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D LEE/Examiner, Art Unit 3616      
                                                                                                                                                                                                  
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616